Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on June 27, 2007 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 [ ] POST-EFFECTIVE AMENDMENT NO. 127 [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. 130 [X] EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) ALAN R. DYNNER The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (b) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Emerging Markets Income Portfolio, Global Macro Portfolio and International Income Portfolio have also executed this Registration Statement. ^ Eaton Vance Global Macro Fund A non-diversified fund seeking total return ^ Eaton Vance International Income Fund A non-diversified fund seeking total return Prospectus Dated ^ June 27, 2007 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the ^ Funds and the services available to shareholders. Please save it for reference. ^ Table of Contents Fund Summaries 3 Performance Information 4 Fund Fees and Expenses 5 Investment Objectives & Principal Policies and Risks 7 Management and Organization 12 Valuing Shares 13 Purchasing Shares ^ 13 Sales Charges 16 Redeeming Shares 18 Shareholder Account Features 18 Tax Information 20 2 Fund Summaries Each Funds investment objective and principal strategies and risks are summarized below. Information about the performance, fees and expenses of each Fund is presented on the pages that follow. Eaton Vance Global Macro Fund The Funds investment objective is to seek total return. Total return is defined as income plus capital appreciation. The Fund typically invests in fixed-income and derivative instruments in different countries and currencies. The Fund may also invest in income-producing securities with lower credit ratings including those of below investment grade quality. The Fund will invest principally (over 50% of net assets) in high grade debt securities. The Fund may invest the remainder of its assets in lower-rated debt securities (so-called junk bonds) and other securities. The Fund may invest in U.S. and foreign securities, such as ^mortgage-backed securities ^, sovereign debt of foreign countries, including emerging market countries and high yield corporate bonds. The Fund may engage in derivative transactions ^ to, among other things, enhance returns or as a substitute for purchasing or selling securities or to protect against price decline. The portfolio manager also uses active management techniques such as securities lending, short sales and forward commitments. The use of these techniques is subject to certain limitations and may expose the Fund to increased risk of principal loss. In addition, the Fund may invest directly in securities to gain, among other things, exposure to sectors of the market that the investment adviser believes may not be represented by the ^underlying portfolio and/or manage the exposures of the Fund without relying on changes to the underlying ^portfolio and/or any future underlying portfolios . The Fund currently invests its assets in a separate registered investment company with the same objective and policies as the Fund. Eaton Vance International Income Fund The Funds investment objective is to seek total return. Total return is defined as income plus capital appreciation. The Fund will invest principally (over 50% of net assets) in (i) securities denominated in foreign currencies, (ii) fixed income instruments issued by foreign entities or sovereigns, and/or (iii) derivative instruments, denominated in or based on the currencies, interest rates, or issues of, foreign countries. The Fund may invest in foreign securities, including but not limited to, sovereign debt of foreign countries, including emerging market countries; mortgage-backed securities ("MBS"); corporate debt of foreign entities; asset-backed securities and derivative instruments, denominated in or based on the currencies, interest rates, or issues of, foreign countries. The Fund may also invest in securities issued by U.S. entities including theU.S. Government ^. The Fund may engage in derivative transactions ^ to, among other things, enhance returns, as a substitute for purchasing or selling securities or to protect against price decline. The portfolio manager also uses active management techniques such as securities lending, short sales and forward commitments. The use of these techniques is subject to certain limitations and may expose the Fund to increased risk of principal loss. In addition, the Fund may invest directly in securities to gain, among other things, exposure to sectors of the market that the investment adviser believes may not be represented by the ^ underlying portfolio and/or manage the exposures of the Fund without relying on changes to the underlying ^ portfolio and/or any future underlying portfolios. The Fund will have significant exposure to foreign currencies and duration. The Fund will be benchmarked against the JP Morgan Government Bond Index Global, excluding U.S. This benchmark currently consists of 100% foreign denominated securities. The Fund currently invests its assets in a separate registered investment company with the same objective and policies as the Fund. Principal Risk Factors Each Fund invests its assets in markets that are subject to speculative trading and volatility. Because each Fund can invest a significant portion of assets in foreign securities, the value of Fund shares can also be adversely affected by changes in currency exchange rates and political and economic developments abroad. In emerging or less-developed countries, these risks can be significant. Each Fund may use , butis not limited to, derivative instruments, including forward currency contracts and ^fixed income instruments.^ Given the exposures of its benchmark, Eaton Vance International Income Funds foreign currency and duration risks may be substantial. Accordingly, the purchase of Fund shares should be viewed as a long-term investment. Debt securities rated below investment grade and unrated investments of comparable quality (lower rated investments) have speculative characteristics because of the credit risk of their issuers. Changes in economic conditions or other circumstances are more likely to reduce the capacity of issuers of these securities to make principal and interest payments. Such issuers are more likely to default on their payments of interest and principal owed than issuers of higher rated investments, and such defaults may reduce each Funds net asset value and income distributions. An economic downturn generally leads to a higher non-payment rate, and a lower rated investment may lose significant value before a default occurs. Lower rated investments also may be subject to greater price volatility than higher rated investments. 3 Changes in prevailing interest rates in the United States or abroad may affect the value of Fund ^ shares depending upon the currency denomination of security holdings, whether derivative transactions had magnified or reduced sensitivity to a change, overall portfolio composition ^ and/or other factors. Many securities with longer durations are more sensitive to changes in interest rates than securities with shorter durations, usually making them more volatile. A rising interest rate environment may also extend the average life of mortgages underlying MBS. This extension increases the risk of depreciation due to future increases in market interest rates. In a declining interest rate environment, each Fund may be subject to prepayment risks. Prepayments of securities priced at a premium may result in losses. Prepayment may reduce each Funds income because the prepayment proceeds may be invested in lower-yielding securities or loans.^ Economic and other events (whether real or perceived) can reduce the demand for certain securities or for securities generally. This may reduce market prices and cause each Funds net asset value per share to fall. The frequency and magnitude of such changes cannot be predicted. The effect of economic and other events on the interrelationships of portfolio holdings can be complex and unpredictable. Fluctuations in the value of securities will be reflected in each Funds net asset value. Derivative transactions (such as futures contracts, interest rate, total return and credit default swaps, forward contracts and non-deliverable forwards; options thereon; options, credit linked notes and short sales), subject each Fund to increased risk of principal loss due ^ to, among other things, unexpected price or interest rate movements, or failure of the counterparty. Certain derivative transactions are speculative practices and may exaggerate any increase or decrease in the value of each Fund, which will impact the value of Fund shares. A fund investing in a derivative instrument could lose more than the principal amount. While securities issued by U.S. Government-sponsored entities (such as the Federal Home Loan Mortgage Corporation and the Federal National Mortgage Association) may be chartered or sponsored by Acts of Congress, their securities are neither issued nor guaranteed by the U.S. Treasury. As non-diversified funds, each Fund may invest a larger portion of its assets in the obligations of a limited number of issuers than may diversified funds. This makes each Fund more susceptible to adverse economic, business or other developments affecting such issuers. Each Fund may invest, with respect to 50% of its total assets, more than 5% (but not more than 25%) of its total assets in securities of any one issuer, other than U.S. Government securities. Each Fund is not a complete investment program and you may lose money by investing in each Fund. An investment in each Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance Information. As of the date of this prospectus, the ^ Funds had not begun operations so there is no performance ^ history . 4 EATON VANCE GLOBAL MACRO FUND Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Shareholder Fees (fees paid directly from your investment) Class A Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None Exchange Fee None None Annual Fund Operating ^ Expenses (expenses that are deducted from Fund and Portfolio assets) Class A Class I Management Fees* 0.61% 0.61% Distribution and Service (12b-1) Fees^ 0.30^% n/a Other Expenses* 0.13% 0.13% Acquired Fund Fees and Expenses* 0
